IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                    No. 11-50645 c/w
                                     No. 11-50647                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT SHAWN BOYD,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                      USDC Nos. 6:11-CR-2-1 & 6:11-CR-3-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       Robert Shawn Boyd pleaded guilty to conspiring to operate a chop shop
and aiding and abetting the alteration of a motor vehicle identification number
and was sentenced to concurrent 27-month terms of imprisonment. He argues
on appeal that the district court clearly erred in determining the amount of loss
on which it based his sentence. He suggests that he is responsible only for items
that he personally stole and that he could not reasonably foresee that other


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 11-50645 c/w No. 11-50647

items that passed through the chop shop were in fact stolen by his co-
conspirators.      We review for clear error the sentencing court’s factual
determination of relevant conduct. United States v. Ekanem, 555 F.3d 172, 175
(5th Cir. 2009).
      The district court may properly consider acts beyond the individual
defendant’s criminal activity “so long as those acts were in furtherance of the
same course or conduct or common scheme or plan as the conspiracy.” United
States v. Longstreet, 603 F.3d 273, 278 (5th Cir. 2010). In this case, Boyd offered
no evidence to rebut the probation officer’s report that the conspiracy involved
specific stolen motorcycles and motorcycle parts and accessories valued at
$47,135. His “mere objection” to the amount of loss failed to meet his burden of
establishing that the sentencing evidence was unreliable or that his co-
conspirators’ acts in this case were not reasonably foreseeable to him. United
States v. Ford, 558 F.3d 371, 377 (5th Cir. 2009); United States v. Parker, 133
F.3d 322, 329 (5th Cir. 1998); United States v. Patterson, 962 F.2d 409, 414 (5th
Cir. 1992).
      AFFIRMED.




                                        2